PER CURIAM.
James W. Lewis appeals from the Findings of Fact, Conclusions of Law, and Order of the motion court denying his Rule 29.151 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k); Burston v. State, 343 S.W.3d 691, 693 (Mo. App. E.D. 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the *889decision pursuant to Missouri Rule of Civil Procedure 84.16(b).

All rule references are to Mo. R. Crim. P. 2016, unless otherwise indicated.